DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowry et al. (US 6460759 B1; hereinafter Lowry).
Regarding claims 1 and 3, Lowry teaches a multi-ply composite container with regions of weakened strength and method for manufacturing comprising a base (20) at least one paper-based sidewall (12) seamed to and extending upwardly from the base, wherein the at least one sidewall comprises a score line (22) near the base that is at least partially circumferential and is configured to be torn through to remove the base from the sidewall (see Figures 1-5; Col 2 line 61-Col 3 line 15); and a liner ply (14) 
Regarding claim 2, Lowry teaches a container wherein the container sidewall comprises a composite material (see Figures 1-2).
Regarding claims 4 and 10, Lowry teaches a container wherein the container comprises spiral-wound paperboard (Col 7 lines 10-15).
Regarding claims 5-6, Lowry teaches a container wherein the liner ply comprises a polymeric material (Col 5 lines 18-27).  
Regarding claim 8, Lowry teaches a container wherein the adhesive is flood coated between the liner ply and the sidewall (Col 3 lines 30-45).
Regarding claim 9, Lowry teaches a container wherein the base comprises metal (Col 7 lines 40-45).
Regarding claims 11-12 and 17-18, Lowry teaches a container wherein the score line comprises a continuous cut line, is fully circumferential, and does not penetrate the entire thickness of the sidewall (see Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 13-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry in view of Sonoco (EP 1002731 A1).
Regarding claims 7 and 19-20, Lowry discloses the claimed invention except for the adhesive being a dextrin-based or polyvinyl acetate-based adhesive.  Sonoco teaches a composite container having foamed adhesive wherein the adhesive comprises a dextrin-based adhesive (see Par. 0025).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Lowry’s container to use a dextrin-based adhesive, as taught by Sonoco, as a known substitution of adhesive in the art of spiral wound paperboard containers. 
Regarding claims 13-16, Lowry discloses the claimed invention except for thicknesses of the sidewall being between 0.001 and 0.005 inches; or the distance between the score line and the base being between 0.100 inches and 0.400 inches.  However, it would have been an obvious matter of design choice to have Lowry’s container fall within those parameters for the sidewall and score line(s), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.